Appeal from a judgment of the Supreme Court at Special Term, entered January 2, 1976 in Ulster County, which denied a writ of habeas corpus without a hearing. Petitioner alleges a denial of his rights regarding the conduct of a preliminary hearing under CPL 180.10 and 190.50. Insofar as the crimes for which he was *694convicted occurred prior to September 1, 1971, the effective date of these statutes, they are obviously inapplicable. In any event, CPL 190.50 (subd 5, par [c]) clearly sets forth that a motion to dismiss an indictment must be made not more than five days after arraignment thereon, or else any objection thereto is waived. There is no allegation in the present petition that a timely objection to the indictment was made. Furthermore, we have previously indicated that the failure to comply with certain aspects of article 180 of the CPL relating to preliminary proceedings, does not affect the power of a Grand Jury (see People v Lohman, 49 AD2d 75; CPL 180.80, subd 2). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.